Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Patrick O. Christian appeals the district court’s order dismissing his 42 U.S.C. *396§ 1985 (2006) complaint under 28 U.S.C. § 1915(e) (2006). We have reviewed the record and find that this appeal is frivolous. Accordingly, we dismiss the appeal for the reasons stated by the district court. Christian v. Townsend, No. 3:11-cv-00140-RJC-DSC (W.D.N.C. Apr. 8, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.